Exhibit 10.47
PURCHASE OF ASSETS AND TERMINATION AGREEMENT
THIS PURCHASE OF ASSETS AND TERMINATION AGREEMENT (“Agreement”), dated as of
April 4, 2011 (the “Effective Date”), by and among Arcadia Resources, Inc., a
Nevada corporation, having its principal office at 9320 Priority Way West Drive,
Indianapolis, Indiana 46240 (“Arcadia”), BestCare Travel Staffing, LLC, a
Kentucky limited liability company, (“BestCare”), and solely for purposes of
Paragraph H of this Agreement, Steven L. Zeller, an individual residing in the
State of Indiana and a member of BestCare (“Zeller”).
WHEREAS, Arcadia, Arcadia Health Services, Inc. d/b/a Arcadia Health Care, a
Michigan corporation and an indirect wholly owned subsidary of Arcadia, BestCare
and Zeller are parties to an Agreement for Appointment of Arcadia Health
Services of Michigan, Inc. Represenatitive, dated as of August 13, 2006 (the
“Representative Agreement”) pursuant to which BestCare is engaged in the
business of providing travel nurse and other health staffing services in the
United States of America as a representative of Arcadia;
WHEREAS, pursuant to the Representative Agreement, Arcadia agreed to purchase
and BestCare and Zeller, as represetatives of the members of BestCare, agreed to
sell, at Arcadia’s election, all of BestCare’s outstanding membership interests
or substantially all of BestCare’s assets on the terms set forth in the
Representative Agreement pursuant to the terms and conditions set forth herein;
and
WHEREAS, Arcadia has elected to purchase substantially all of BestCare’s assets.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

  A.  
Defined Terms. Unless the context otherwise requires, capitalized terms used in
this Agreement that are not defined herein have the meanings ascribed to such
terms in the Representative Agreement.

  B.  
Purchase of Assets. Upon the terms and conditions set forth herein, Arcadia
agrees to purchase and acquire, and BestCare agrees to transfer and sell the
Assets (as defined below) to Arcadia, free and clear of all liens, claims and
encumbrances. The purchased assets include substantially all of the assets of
BestCare, specified by but not limited to those set forth on Exhibit A-1
attached hereto, but exclude those assets set forth on Exhibit A-2 attached
hereto (collectively, the “Assets”). Arcadia understands that certain of the
Assets may at Closing be subject to a security interest in favor of Citizens
Commerce National Bank (the “CCNB Security Interest”). BestCare will cause the
CCNB Security Interest to be discharged and released within ten (10) business
days of the Effective Date.

 

 



--------------------------------------------------------------------------------



 



  C.  
Assumption of Liabilities. BestCare acknowledges and agrees that Arcadia shall
assume no liabilities of BestCare except for those liabilities set forth on
Exhibit B attached hereto (collectively, the “Assumed Liabilities”) pursuant to
the Assignment and Assumption Agreement in the form attached hereto as Exhibit C
(the “Assignment and Assumption Agreement”).

  D.  
Purchase Price. The aggregate consideration (the “Purchase Price”) to be paid by
Arcadia to BestCare for the Assets is $890,000. On the date of this Agreement,
Arcadia shall wire to BestCare the amount of $296,667 and enter into a
promissory note in the form attached hereto as Exhibit D (the “Promissory Note”)
having a principal amount of $593,333.

  E.  
Bill of Sale. On the date hereof, BestCare will deliver a bill of sale
transferring full and complete title to and ownership of the Assets to Arcadia,
free and clear of all liens, claims and encumbrances (except for the CCNB
Security Interest) (the “Bill of Sale”) in the form attached hereto as
Exhibit E, and will deliver possession of all of the Assets to Arcadia.

  F.  
Cooperation in the Transfer of the Business to Arcadia. BestCare and BestCare’s
directors, managers, members, officers, employees, and agents each acknowledges
and agrees that each of them will cooperate with Arcadia and do all such acts
and things in good faith as Arcadia may reasonably request in order to
effectuate the sale and transfer of the Assets to Arcadia and to consummate the
transactions contemplated herein.

  G.  
Lease of BestCare’s Business Premises. On the date hereof, BestCare shall assign
to Arcadia Health Services and Arcadia Health Services shall assume and agree to
perform all of BestCare’s rights and obligations under that certain Commercial
Lease, dated October 7, 2009, by and between Ron W. Turner and Linda T. Turner,
husband and wife (together, the “Lessor”), and BestCare (the “Lease”) for
BestCare’s office location at 2480 Fortune Drive, Suite 130, Lexington, Kentucky
40509 (the “Leased Premises”). BestCare shall be responsible for obtaining any
required consent to such assignment and assumption. Arcadia shall pay, or prior
to the Effective Date shall have paid, BestCare $2,100 representing the lease
deposit previously provided to the Lessor, and Arcadia shall retain the right to
such deposit upon termination of the Lease.

  H.  
Termination of Representative Agreement. The parties acknowledge and agree that
the Representative Agreement shall terminate as of the Effective Date, provided
that nothing in this Agreement shall alter, terminate, impair or otherwise
affect the rights, duties and obligations of each of the parties under the
Representative Agreement that survive the termination of the Representative
Agreement pursuant to the terms thereof. For the avoidance of doubt, and without
limiting the foregoing, the parties acknowledge and agree that the rights,
duties and obligations of Arcadia, BestCare and BestCare’s directors, managers,
members, officers, employees, and agents, including without limitation the
individuals named in Section 12.B of the Representative Agreement, with respect
to Section 12 (confidentiality and prohibited competition), Section 16
(arbitration of disputes), and the other provisions referenced in Section 14.D
of the Representative agreement shall survive the termination of the
Representative Agreement and continue in full force and effect to the extent and
for the periods of time set forth in the Representative Agreement.
Notwithstanding the foregoing, (i) the obligations of Zeller regarding
confidentiality and prohibited competition shall be only as set forth in his
existing Employment Agreement with Arcadia and (ii) there shall be no bad debt
charges against the bad debt reserve pursuant to Section 10 of the
Representative Agreement after the Effective Date.

 

 



--------------------------------------------------------------------------------



 



  I.  
Satisfaction of Accounts Payable. All of BestCare’s accounts payable shall be
the responsibility of BestCare, with Arcadia assuming no liability for such
accounts. BestCare shall certify to Arcadia, in writing, the satisfaction of all
such accounts payable upon completion of all payments.

  J.  
Closing. The closing of the transactions contemplated by this Agreement shall
occur as of the Effective Date. At the closing, BestCare and Arcadia shall each
deliver counterpart signature pages, as applicable, to this Agreement, the Bill
of Sale, the Assignment and Assumption Agreement, and the Promissory Note.
Further, on or before the Effective Date, BestCare shall have delivered to
Arcadia a consent of Lessor to assignment of the Leased Premises.

  K.  
Post-Closing Obligations.

  1.  
Bad Debt Reserve. BestCare’s bad debt reserve balance is $51,324 as of the
Effective Date. Arcadia shall pay BestCare $20,000 of this reserve in cash on
April 8, 2011 and the remaining $31,324 with the first interest payment on the
Promissory Note. Any charges or write-offs for bad debt on or after the
Effective Date will not reduce the amounts paid to BestCare.

  2.  
Payment of Commissions. Within five (5) business days after the Effective Date,
Arcadia shall pay BestCare the amount of all commissions owed to the members,
employees or their designees, as applicable, for services rendered prior to the
Effective Date. In addition, a final commission payment of $13,500 will be made
on April 8, 2011. There will be no reduction or adjustment to these commission
payments for estimated commission payments previously made.

  3.  
Necessary Consents. Within thrity (30) business days after the Effective Date,
BestCare shall deliver to Arcadia any necessary third party consents including
but not limited to the CCNB Security Interest, to operate the business not
delivered at the Effective Date.

  L.  
Arcadia’s Representations and Warranties.

  1.  
Arcadia represents and warrants that its execution and performance of this
Agreement, and all agreements related hereto, have been duly authorized by all
necessary corporate action and constitute the binding obligations of Arcadia
fully enforceable in accordance with their terms.

 

 



--------------------------------------------------------------------------------



 



  2.  
Arcadia is a corporation duly organized and validly existing under the Laws of
the State of Nevada and is qualified and in good standing under the laws of each
jurisdiction where the ownership or operation of its property or the conduct of
its Business requires such qualification.

  3.  
The representations and warranties of Arcadia shall survive the closing of this
Agreement.

  M.  
BestCare’s Representations and Warranties.

  1.  
BestCare hereby represents and warrants to Arcadia that its execution and
performance of this Agreement, and all agreements related hereto, have been duly
authorized by all necessary limited liability company action and constitute the
binding obligations of BestCare fully enforceable against it in accordance with
their terms.

  2.  
BestCare is a limited liability company duly organized and validly existing
under the laws of the Commonwealth of Kentucky and is qualified and in good
standing under the laws of each jurisdiction where the ownership or operation of
its property or the conduct of the Business requires such qualification.

  3.  
On the Effective Date, BestCare will have and Arcadia shall receive good title
to, or as the case may be, a valid leasehold interest in, all of the Assets free
and clear of any mortgage, security interest, pledge, lien or encumbrance
(except for the CCNB Security Interest). Except as set forth on Exhibit A-2,
BestCare owns or leases all real estate, improvements, facilities, machinery,
equipment, fixtures and vehicles, which are reasonably required to operate the
Business as presently conducted. The Assets are in good operating condition and
repair, are used and useful in the Business as presently conducted, and are in
conformity with all applicable laws, ordinances, orders, and regulations.

  4.  
The representations and warranties of BestCare shall survive the closing of this
Agreement.

  N.  
Indemnification and Releases.

  1.  
Indemnification by BestCare. BestCare agrees to indemnify, defend, and hold
Arcadia harmless from and against any and all demands, claims, actions, or
causes of action, assessments, losses, settlements, penalties, forfeitures,
expenses, damages and liabilities, including reasonable attorneys fees and court
costs (collectively, an “Indemnity Loss”) asserted against, suffered, incurred,
sustained or required to be paid by Arcadia arising out of, relating to, or as a
direct or proximate result of: (a) any liability of BestCare or any of its
members that is not an Assumed Liability; (b) any misrepresentation in or breach
of any representation or warranty of BestCare contained in this Agreement;
(c) any

 

 



--------------------------------------------------------------------------------



 



     
breach or failure of BestCare to perform any of its respective covenants or
obligations contained in this Agreement or any related agreement, exhibit,
schedule, certificate or other instrument or document furnished or required to
be furnished by BestCare pursuant to this Agreement or in connection with the
transactions contemplated by this Agreement; and (d) without limiting the
generality of the foregoing, the failure of BestCare to withhold, collect, pay
or remit any sales or use tax or payroll or employment tax imposed by any state
or local taxing authority in connection with the sale of any product or good or
the payment of any wages or compensation or the employment of any persons by
BestCare on or before the Effective Date. The provisions of subparagraph (d) do
not apply with respect to sales or use taxes for services invoiced by Arcadia or
payroll or employment taxes for field staff paid by Arcadia.

  2.  
Indemnification by Arcadia. Arcadia agrees to indemnify, defend, and hold
BestCare harmless from and against any and all Indemnity Loss asserted against,
suffered, incurred, sustained or required to be paid by BestCare arising out of,
relating to, or as a direct or proximate result of: (a) any misrepresentation in
or breach of any representation or warranty of Arcadia contained in this
Agreement; (b) any breach or failure of Arcadia to perform any covenant or
obligation of Arcadia contained in this Agreement, or any related agreement,
exhibit, schedule, certificate or other instrument or document furnished or
required to be furnished by Arcadia pursuant to this Agreement or in connection
with the transaction contemplated by this Agreement; (c) the Assumed
Liabilities; or (d) Arcadia’s assumption of the Lease on the Leased Premises.

  3.  
Release by Arcadia. Except as provided in Sections H and N.1 above, Arcadia, for
itself and its directors, officers, subsidiaries and affiliates, hereby releases
and forever discharges BestCare, and its members, owners, directors and
officers, from any claims, causes of action, liabilities, damages or losses,
known or unknown, contingent or otherwise, arising out of or related in any way
to BestCare’s position as an Affiliate of Arcadia, including without limitation,
under the Representative Agreement and the services provided by BestCare
thereunder.

  4.  
Release by BestCare. Except as provided in Sections H and N.2 above, BestCare,
for itself and its members, owners, directors and officers, hereby release and
forever discharge Arcadia, and its directors, officers, subsidiaries and
affiliates, from any claims, causes of action, liabilities, damages or losses,
known or unknown, contingent or otherwise, arising out of or related in any way
to the Representative Agreement. Notwithstanding the foregoing, in the event the
Note is not paid in full in accordance with its stated terms, this release shall
no longer be in effect.

 

 



--------------------------------------------------------------------------------



 



  O.  
Expenses. Each of the parties shall bear all expenses and costs incurred by he,
she or it in connection with this Agreement and the transactions contemplated
herein, including, without limitation, the fees and disbursements of any legal
counsel, accountants or any other person whose services have been used by such
party.

  P.  
Assignment. This Agreement and/or any rights or obligations hereunder shall not
be assigned by any party without the specific prior written consent of the other
party. Provided however, in its sole and absolute discretion, Arcadia may
transfer this Agreement to one or more of its direct or indirect subsidiaries.

  Q.  
Non-Waiver; Severability. No consent or waiver, express or implied, by any party
to any breach or default by any other party in the performance of obligations
hereunder shall be deemed or construed to be a consent or waiver to any other
breach or default in the performance of other obligations of such other party.
Failure on the part of any party to declare another party in default,
irrespective of how long such failure continues, shall not constitute consent or
waiver of the rights of such party. Any item or provision found to be in
violation of the law shall be severed from this Agreement and shall be deemed to
be null and void and shall not affect the validity of any other term or
provision of this Agreement.

  R.  
Counterparts. This Agreement may be executed and delivered in counterparts, each
of which, when so executed and delivered, shall constitute an original, but such
counterparts shall constitute one and the same instrument. Signatures delivered
by email or facsimile shall be binding to the same extent as an original.

  S.  
Governing Law. This Agreement shall be subject to and governed by the laws of
the State of Indiana. The parties consent to the exclusive jurisdiction in the
courts of Marion County, Indiana for all disputes arising under this Agreement.

  T.  
Entire Agreement. Together with the provisions of the Representative Agreement
specified herein and the exhibits attached hereto, this Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter contained herein and supersedes all prior agreements and understandings
of the parties with respect to the transactions contemplated by this Agreement,
provided that, for the avoidance of doubt, nothing in this Agreement shall
alter, terminate, impair or otherwise affect the rights, duties and obligations
of each of the parties under the Representative Agreement that survive the
termination of the Representative Agreement pursuant to the terms thereof.

[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

            “ARCADIA”

ARCADIA RESOURCES, INC.
      By:   /s/ Marvin Richardson         Name:   Marvin Richardson       
Title:   Chief Executive Officer & President        “BESTCARE”

BESTCARE TRAVEL STAFFING, LLC
      By:   Vicki R. Zeller         Printed: Vicki R. Zeller        Title:  
President        “ZELLER”
      Steven L. Zeller       Steven L. Zeller, who joins in the execution of
this Agreement solely for purposes of Paragraph H of this Agreement   

 

 